Citation Nr: 0723573	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-19 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for a right ankle 
disorder, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a left ankle 
disorder, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for chronic sinusitis 
and allergic rhinitis, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1990 to March 
2000.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's last pertinent VA examinations of record were 
in August 2003.  The veteran and his representative in a June 
2005 Form 9 Appeal and briefs received in June 2006 and May 
2007, indicated that the veteran's service-connected 
disorders have increased in severity.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating general diseases and 
injuries of the spine was revised (see 68 Fed. Reg. 51,454 
(August 27, 2003)) effective September 26, 2003.  The 
criteria for rating intervertebral disc syndrome remained 
essentially the same as the criteria effective September 23, 
2002, although the code number was changed to Code 5243.  
Thus the veteran's examination of his back should consider 
both the older and revised rating criteria.  Private medical 
records from 2003 and 2004 indicated that the veteran's June 
2003 motor vehicle accident exacerbated old and caused new 
injuries to the back.  Thus the examiner should consider the 
impact that the veteran's June 2003 motor vehicle accident 
has on his current back disability.  It is also noteworthy 
that the veteran is in receipt of a 20 percent rating for his 
right and left ankles, which is the highest rating available 
under Diagnostic Code 5271.  Nevertheless, the veteran's 
examination of the ankles should provide findings to evaluate 
the veteran under other potentially applicable criteria, 
specifically Diagnostic Code 5270 for ankylosis of the ankle.  

Accordingly, the case is REMANDED for the following actions:

1.	The veteran should be scheduled for 
appropriate VA examinations to 
determine the current nature and 
severity of her service-connected 
ankles, low back disorder and chronic 
sinusitis and allergic rhinitis.  It 
is imperative that the claims file be 
made available to the examiners in 
connection with the examinations.  The 
examination should include any 
diagnostic tests or studies for an 
accurate assessment of the disorders.  
Examination findings should be 
reported to allow for the following:

a.)	Low back disorder:  The veteran 
should be evaluated under the 
older and revised rating criteria 
for back disorder to include 
range of motion evaluations, 
number of incapacitating episodes 
(requiring treatment and bedreset 
prescribed by a physician), 
severity of any lumbosacral 
strain to include listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, loss 
of lateral motion with osteo-
arthritic changes.  The examiner 
should specifically comment on 
the impact the veteran's June 
2003 motor vehicle accident has 
on his current back disorder; 

b.)	Right and left ankles:  The 
examiner should provide range of 
motion evaluations and comment on 
the extent of any ankylosis; 

It should also be indicated whether 
there is any additional functional 
loss (i.e., additional loss of 
motion) of the low back and ankles 
due to pain or flare-ups of pain 
supported by adequate objective 
findings, or weakness on movement, 
excess fatigability, or 
incoordination.

c.)	Chronic sinusitis and allergic 
rhinitis:  The number of the 
veteran's annual incapacitating 
episodes (requiring bedrest and 
treatment by a physician) with 
prolonged antibiotic treatment (4 
to 6 weeks) should be indicated 
as well as the number of non-
incapacitating episodes per year 
characterized by headaches, pain 
discharge or crusting.  It should 
also be noted whether the veteran 
has polyps and a greater than 50 
percent obstruction of nasal 
passage on both sides or complete 
obstruction on one side.  

The examiners also should comment on 
how the veteran's service-connected 
disorders affect his ability to be 
gainfully employed, taking under 
consideration his employment history 
and level of education.  
    
2.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.
    
The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




